Title: To Thomas Jefferson from William Jarvis, 20 January 1807
From: Jarvis, William
To: Jefferson, Thomas


                        
                            Sir
                            
                            Lisbon 20th Jany 1807
                        
                        The last letter I had the honor to address to you was dated the 10th. Ultimo; but not having had the
                            satisfaction to hear from you Sir since I received your favour of the 16 April last, it is with great diffidence I venture
                            to address you again. But when a document of such a nature as your message to both Houses of Congress lays before me, the
                            statements it contains so highly honorable to your paternal attention to the welfare of your Country, would render me
                            culpable in my own eyes, even to that Country, was I not to afford this small testimony of my approbation. I took the
                            liberty immediately to inclose one of the two copies I received to His Excellency Mr d’Araujo, remarking to him that the
                            flourishing state of the finances of the United States was owing to your wise system of policy. His Excellency with his
                            accustomed politeness honored me with a very flattering reply in English. When Sir I first came to Europe I found an
                            almost universal prejudice existing against you. The reason was palpable. The abuse of designing Men, which appeared in
                            the Federal papers had been so long continued, the industry & Commercial connection of a considerable proportion of the
                            Mercantile part of the Federal party had got the federal papers into such general circulation this side the water, and so
                            few of the Republican papers made their way to Europe to contradict assertions as malicious, unprincipled & wicked as
                            they were unfounded, that these aspersions were generally beleived—It is doubtless Sir within your knowledge that the
                            bulk of the people in England considered you a rank jacobin, an enemy to all order & stable Government, and that in
                            pursuance of these principles the funding system would immediately be destroyed, the Constitution be overturned & a War
                            entered into in behalf of France against Gr. Britain. I confess Sir it used to mortify me exceedingly to find a people in
                            other respects very well informed, entertain such erroneous sentiments of a person for whose abilities & honest views I
                            had the highest opinion; and I invariably made it a point so far as my small talents extended, to attempt to undeceive
                            them. When I got here I certainly found the greatest coldness, to say the least of it, existing toward your
                            administration. This both from duty & inclination I took every opportunity of removing. I found too that the consequence
                            of the United States was not rightly understood & appreciated. Much of the importance of our Country was supposed to
                            depend on the personal qualities of General Washington; and many almost affected to beleive that it had risen by him &
                            would sink with him, like another Boeotia at the death of Epaminondas. Although I felt no disposition to detract from his
                            merits & virtues in any shape, I was not willing that an opinion so unfounded & which had so evident a tendency to
                            injure my Country, should prevail. When Mr d’Araujo came into Office finding him a man of real ability & urbanity of
                            manners, I was Sir particularly desirous that His Excellency should rightly appreciate your character. Fortunately I found
                            him not unfavourably disposed; and I am happy now in beleiving that he entertains an high opinion of your abilities as a
                            statesman and of your patriotic virtues. Among the people at large too, both Americans & foreigners, I find a favourable
                            change of sentiment; and that in the estimation of the Europeans our importance as a Nation is better understood & is
                            daily encreasing. For this Sir my fellow Citizens are greatly indebted to your wise administration. That this effect has
                            been produced at a time of eminent difficulty, & danger must Sir add greatly to the veneration of your Countrymen for
                            your Character. Ordinary seamen may take the helm with a clear sky, favourable gales, & an unruffled sea; but it
                            requires the skilful hand of a pilot to steer the bark in safety among rocks & shoals in tempestuous weather, and Sir as
                            an enthusiastic admirer of your great abilities & Virtues, I should not have wished you fewer enemies. They may be
                            compared to Aquafortis upon fine gold which serves only to prove the purity of the metal. Instead of a wealthy,
                            influential party, whose whole power has been employed to thwart, embarrass & counteract, Sir, your measures, to lessen
                            your public & private character & influence, had its weight been thrown into your scale, it might have been concluded
                            both by cotempararies & posterity, that the success & prosperity which has so eminently distingiused your
                            administration, was partly owing to their Councils & influence, and consequently Sir your merits would not have shone
                            forth with so much lustre.—Your plans Sir of internal & territorial improvement are to evidently beneficial to meet with
                            any opposition; but Sir that of a system of National education, as savouring of innovation, may not be so cordially
                            received. So many obstacles present themselves to the undertaking, that it undoubtedly requires great wisdom & a profound
                            knowledge of men & things to suit the plans to the principles of our government & to the state of society in a
                            Country so extensive as ours, where almost every state differs in manners & habits from its neighbour. But the important
                            which will attend success are deserving the experiment: and surely, Sir, a Magistrate out of whose plans grows the very
                            means of carrying it into effect; ought to be trusted in an affair from which no National injury can result, but which
                            promises much good—Permit me Sir to congratulate you on the signing of the British Treaty. I am extremely desirous to see
                            the articles. As a trifle which from its novelty may not be unacceptable, I take the liberty to inclose a Silver purse,
                            which I hope Sir you will do me the honor to accept, if not for your own use, for that of one of your daughters—
                  With the
                            assurances of my most profound veneration—
                  I Remain Sir Yr. Most Obedient & Most Hble Sevt
                        
                            William Jarvis
                            
                        
                    